Citation Nr: 1221814	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-33 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brianne E. Paugh, Law Clerk

INTRODUCTION

The Veteran had active service from February 1984 to June 1988. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus is related to the acoustic trauma the Veteran experienced during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  See 38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with notice requirements and assist a claimant when he or she files a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Veteran does not claim that VA failed to satisfy these requirements.  Moreover, considering the favorable result of this decision, additional discussion of the VCAA would not create a better result for the Veteran nor further assist this inquiry.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of service connection for any particular disability, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999);  see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as compared to merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303. 

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994). 

Tinnitus

The Veteran seeks service connection for tinnitus as a result of noise exposure during service.  The Veteran states that his service duties required him to work in small enclosed areas with loud mainframe computers running, and he was not provided hearing protection.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance and the appeal will be granted.

The Veteran's service personnel records confirm his service in the U.S. Navy from February 1984 to June 1988.  His DD 214 lists his military occupational specialty (MOS) as a data link technician.  The records do not indicate that the Veteran received any awards or decorations indicative of combat.

The Veteran's service treatment records have been reviewed and do not include complaints or treatment for tinnitus during service; however, the records do reflect hearing loss upon separation from service.  The February 1984 enlistment report of medical examination shows that the clinical examination of the Veteran's ears was generally normal; the audiological examination did not show hearing loss within the meaning of VA regulations.  Yet, the March 1988 discharge report of medical examination reveals hearing loss for the left ear within the meaning of VA regulations.  See 38 C.F.R. § 3.385. 

In March 2008, the Veteran was afforded an audiological examination.  The Veteran stated that while serving in the Navy, his MOS exposed him to continuous loud noise of mainframe computers running in an enclosed room.  The Veteran also reported that his tinnitus began prior to his discharge from the Navy and identified the onset of the condition as occurring at least 20 years prior to the examination.  In light of the exam results and the Veteran's history, the VA Examiner opined that the Veteran's tinnitus was less likely as not aggravated by acoustic trauma while in the military.

Based on the Veteran's service treatment records and the March 2008 audiological examination, the RO granted service connection for hearing loss in the Veteran's left ear effective on October 29, 2007.

Having reviewed the evidence of record, the Board finds that service connection is warranted for tinnitus.  First, the VA examiner's medical diagnosis of tinnitus during the March 2008 audiological examination satisfies Hickson element (1), medical evidence of a current disability.  Though the evidence of record is in relative equipoise, reasonable doubt must be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102

Second, the Veteran has consistently reported experiencing tinnitus following in-service acoustic trauma and thereafter.  The Board acknowledges that the Veteran is competent to testify as to the observable aspects of tinnitus.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the existence of tinnitus is generally determined by whether or not the Veteran claims to experience it.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the United States Court of Appeals for Veterans Claims held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id. 

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In addition to providing statements to the effect of sustaining acoustic trauma during service and noticing tinnitus during service, the Veteran has also indicated that he experienced tinnitus after separation from service.  Besides the March 2008 audiological examination, the Veteran described in his application for compensation, dated October 29, 2007, being confined to a small working space during service and working under noisy conditions without hearing protection.  There are no conflicting statements to the Veteran's position in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, the Veteran's noise exposure relating to his MOS is not in dispute.  In fact, the RO granted the Veteran service connection for hearing loss in his left ear based on the Veteran's service treatment records and the March 2008 audiological examination.  In view of the Veteran's MOS, in-service noise exposure, and tinnitus diagnosis rendered by VA, the Board finds his lay assertions regarding continuity and chronicity of tinnitus in and since service to be probative, credible, and persuasive, as well as being indicative that he has had tinnitus as a result of acoustic trauma experienced during service.  

Again, the Board highlights that the Veteran is competent, and in this instance, credible to report the in-service onset of his tinnitus symptoms and the continuation of his symptoms following his separation from service.  As such, there is sufficient evidence to satisfy Hickson element (2), in-service incurrence of injury, in the form of both acoustic trauma and manifestations of tinnitus.

Finally, with respect to Hickson element (3), nexus or relationship, the question presented in this case, is the relationship, if any, between the Veteran's tinnitus and his service in the Navy.  The VA examiner concluded that the Veteran's tinnitus was less likely as not related to his in-service acoustic trauma; however, the Board notes that the VA examiner did not provide a detailed rationale to support her opinion against the claim.  See generally, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Moreover, the VA examiner did not specifically address whether the Veteran's tinnitus was caused by in-service acoustic trauma.  Given this, the Board does not find the VA examiner's opinion to be of a greater probative value. 

The Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's tinnitus claim.  Therefore, giving the Veteran the benefit of the doubt and considering the current diagnosis of tinnitus, the Veteran's MOS, and the Veteran's statements, the Board concludes that the Veteran experienced noise exposure during his service that contributed to the onset of tinnitus.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  The competent evidence of record shows that the Veteran's tinnitus had its onset during his period of active service.  Therefore, the Board concludes that tinnitus was incurred in service.  









	(CONTINUED ON NEXT PAGE)

Accordingly, the Board finds that the evidence shows that it is at least as likely as not that tinnitus was incurred in service, entitling the Veteran to service connection for tinnitus.  38 U.S.C.A. § 5107(b); Gilbert v. Derwiski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted, subject to laws and regulations governing monetary awards. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


